DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/5/2019.
2.	The instant application is a national stage entry of PCT/US2017/045800, International Filing Date: 08/07/2017, claiming priority from provisional application 62371555, filed 08/05/2016.

Claim status
3.	In the claim listing of 2/5/19 claims 1-20 are pending in this application and are under prosecution.

Information Disclosure Statement
4.	The information disclosure statements filed on 2/5/19 and 1/5/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature (NPL) publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In the instant case, copies of the NPL listed in said IDSes have not been provided. It has been placed in the application file, but the information referred to therein has not been considered.



Drawings - Objected
5.	The drawings are objected because nucleic acid sequences present in figures 9-11 are not identified by SEQ ID NOS. 

Abstract –Objected
6.	The abstract is objected over the recitation of acronyms LAMP and MTA. To overcome the objection, the applicant is suggested to recite the full version of said acronyms at the first instant they appear in the Abstract. Appropriate correction is required.

 Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleic acid sequences appearing in the drawings (Figures 9-11) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification- Objected
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 066. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	In case applicant wants to include SEQ ID NOS for the nucleic acid sequences present in the drawings in respective figure legends applicant is suggested amend the specification and identify the nucleic acid sequences present in figures 9-11 by SEQ ID NOS.
9.	The nucleic acid sequence listing (total of 17) filed on 2/5/2019 has been accepted by the office on 2/8/2019. 


Claim Objections
10.	Claims 1 and 4 are objected to because of the following informalities:  Claims 1 and 4 are objected over the recitation of acronym “LAMP” and “F2c” respectively because acronym may change over time. Applicant is suggested to recite the full version of said acronyms at the first instance they appear in the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Written Description Rejection
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons.

The instant specification does neither provide any example of using a first primer and a second primer conducting a quantitative end-point nucleic acid detection using loop mediated isothermal amplification (LAMP). 
The LAMP require at least four primers, which recognized six distinct regions in the target DNA and further improvements included adding new primers targeting novel regions on the target DNA sequence, the first new primer set, termed “loop primers”, targets single-stranded loops existing in hairpin structures of early stage amplicons and the second new primer set, termed “stem primers”, takes advantage of a transiently single-stranded region on an early stage amplicon (Martineau et al, Anal. Chem. 2017, 89, 625−632, pg. 625, column 1, paragraphs 1 and 2).
In other words LAMP reaction require multiple primers, hybridizing to different regions of the target nucleic acids and addition of more primers increases the sensitivity of the target detection.
The instant specification does not provide an example, wherein the first primer comprising a secondary sequence and the second primer for the amplification of the secondary sequence capable of synthesizing amplicons that incorporate the target 
Because there was no explanation in the instant specification of how the first primer and second primer capable of synthesizing amplicons that incorporate the target sequence and the secondary sequence; and amplifying the secondary sequence via LAMP to produce a visual signal.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required (emphasis underlined by the examiner). See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. ChugaiPharmaceutical Co. Ltd., 18USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
The instant invention was developed in the context of a highly unpredictable LAMP technology area, wherein the LAMP assay require minimum of four to six primers and there is 

New matter rejection
13.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. eMPEP 2163.06 makes it clear that “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph written description requirement (In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”
	In the instant case, the recitation of target chain with a target sequence and a first primer comprising secondary sequence and a second primer for the amplification of the secondary sequence of instant claim 1, target chain having a target sequence, 
	Also, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. Claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
Since the instant specification does not provide support for the new matter as discussed above, Applicant is required to cancel the new matter in the reply to this Office Action or identify the new matter in the specification as originally filed. 
14.	Claims 2-7 are rejected under 35 USC 112(a) because they are dependent from claim 1 and include all the limitations of claim 1. 
15.	Claims 9-19 are rejected under 35 USC 112(a) because they are dependent from claim 8 and include all the limitations of claim 8.

Claim Rejections - 35 USC § 112(b)
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
18. 	Claim 1 is indefinite over the recitation of “a target chain” in line 3 because metes and bounds of chain are unclear as instant specification does not provide any guidance regarding “chain”. 
	Claim 1 recites the limitation “the amplification” in line 5.  There is insufficient antecedent basis for “the” amplification limitation in the claim. Applicant is suggested to delete the term “the”.
19.	Claim 4 is indefinite over the recitation of “F2c region” in line 1 because metes and bounds of F2c “region” are unclear as instant specification does not provide any guidance regarding the “region”.
20.	Claims 2-7 are rejected under 35 USC 112(b) because they are dependent from claim 1 and include all the limitations of claim 1. 

22.	Claims 9-19 are rejected under 35 USC 112(b) because they are dependent from claim 8 and include all the limitations of claim 8.
23. 	Claim 20 is indefinite over the recitation of “a target chain” in line 3 and “a reference chain” in line 4 because metes and bounds of “chain” are unclear as instant specification does not provide any guidance regarding “chain”.

Conclusion
24.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634